EXHIBIT 10.1
FIRST AMENDMENT
FIRST AMENDMENT, dated as of July 20, 2011 (this “First Amendment”), to the
Secured Superpriority Debtor-In-Possession Credit Agreement, dated as of
June 30, 2011 (the “Credit Agreement”), among Nebraska Book Company, Inc., a
Kansas corporation (the “Borrower”), NBC Holdings Corp., NBC Acquisition Corp.,
each of which is a debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, the lenders party from time to time thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement,
as more fully described herein; and
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.
2. Amendment to the Preamble.
The Preamble of the Credit Agreement is amended by (a) deleting the word “and”
in the penultimate line thereof and inserting a “,“in lieu thereof and by
(b) inserting “and Ally Commercial Finance LLC and The CIT Group/Business
Credit, Inc., as documentation agents (in such capacity, the “Documentation
Agents”)” at the end thereof.
3. Amendments to Section 1.1 (Defined Terms)
(a) Section 1.1 of the Credit Agreement is amended by adding the following
definition in proper alphabetical order:
“Documentation Agents”: as defined in the preamble hereto.
(b) Clause (a) of the definition of “Applicable Margin” set forth in Section 1.1
of the Credit Agreement is amended and restated in its entirety as follows:
“(a) for the Term Loans, (i) 5.00% per annum in the case of Base Rate Loans and
(ii) 6.00% per annum in the case of Eurodollar Loans”

 

 



--------------------------------------------------------------------------------



 



(c) The definition of “Supermajority Revolving Lenders” set forth in Section 1.1
of the Credit Agreement is amended and restated in its entirety as follows:
“Supermajority Revolving Lenders”: the holders of more than 75% of the Total
Revolving Credit Commitments or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Credit Exposure; provided that, at any time, the
Supermajority Revolving Lenders must include each Revolving Lender holding a
Revolving Credit Commitment in an amount greater than or equal to $18,750,000 at
such time (and if the Revolving Credit Commitments have been terminated, each
Revolving Lender with a Revolving Credit Commitment in an amount greater than or
equal to $18,750,000 immediately prior to such termination).
4. Amendment to Section 2.2 (Procedure for Borrowing).
Section 2.2(a) of the Credit Agreement is amended by deleting “1:00 P.M” where
it last appears in Section 2.2(a) and inserting “3:00 P.M” in lieu thereof.
5. Amendment to Section 3.3 (Commission, Fees and Other Charges).
Section 3.3(a) of the Credit Agreement is amended by deleting the word “Lenders”
therein and inserting “Revolving Lenders” in lieu thereof.
6. Amendment to Section 5.1 (Conditions to First Availability Date).
Section 5.1(p) of the Credit Agreement is amended by adding the words “and the
Supermajority Revolving Lenders” after the words “or such other amount
acceptable to the Administrative Agent” in clause (iii) thereof.
7. Amendment to Section 9 (The Agents).
Section 9 of the Credit Agreement is amended by adding a new Section 9.13 as
follows:
“9.13 Documentation Agents. None of the Documentation Agents shall have any
duties or responsibilities hereunder in its capacity as such.”.
8. Representations and Warranties. The Borrower hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this First Amendment. The Borrower represents and
warrants that, after giving effect to this First Amendment, no Default or Event
of Default has occurred and is continuing.
9. Effectiveness. This First Amendment shall become effective on the date the
following conditions precedent are satisfied:
(a) First Amendment. The Administrative Agent shall have received this First
Amendment executed and delivered by the Administrative Agent, the Borrower,
Holdings, SuperHoldings and each Lender party to the Credit Agreement.
(b) Expenses. The Borrower has paid or reimbursed the Administrative Agent for
all of its reasonable and documented out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of this First
Amendment, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent.
Upon the effectiveness of this First Amendment pursuant to this Section 9, the
amendment to the definition of “Applicable Margin” pursuant to clause (b) of
Section 3 hereof shall become effective retroactively as of July 15, 2011.

 

2



--------------------------------------------------------------------------------



 



10. Continuing Effect of the Credit Agreement. This First Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of the Borrower that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.
11. Counterparts. This First Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled and other
electronically transmitted counterparts), each of which shall be deemed to be an
original, and all of which taken together shall be deemed to constitute one and
the same instrument.
12. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            NBC HOLDINGS CORP.
      By:           Name:           Title:           NBC ACQUISITION CORP.
      By:           Name:           Title:           NEBRASKA BOOK COMPANY, INC.
      By:           Name:           Title:      

[First Amendment to the Nebraska Book Company, Inc. Secured Superpriority
Debtor-In-Possession Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:           Name:           Title:      

[First Amendment to the Nebraska Book Company, Inc. Secured Superpriority
Debtor-In-Possession Credit Agreement]

 

 